DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Examiner’s Amendment (1 of 2)
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The following examiner’s amendment corrects the numbering of the last three claims, as originally filed by Applicant on 28 December 2020.
[[18.]] 17.	The method of claim 11, wherein the neurological disorder is epilepsy.
[[19.]] 18.	The method of claim 11, wherein the carbonaceous fiber is an oxidized polyacrylonitrile fiber that absorbs convective and radiant energy from an environment and responsively emits the absorbed energy in the far infrared spectrum.
[[20.]] 19.	A textile article suitable for use in treating a user having a neurological disorder selected from a group consisting of acquired brain injury, ataxia, brain tumor, dementia, dystonia, epilepsy, functional and dissociative neurological symptoms, meningitis, motor neuron disease, multiple sclerosis, muscular dystrophy, myalgic encephalomyelitis, Parkinson’s disease, progressive supranuclear palsy, Huntington’s disease, spina bifida and hydrocephalus, spinal injury, stroke, Tourette Syndrome, transverse myelitis, or any combination thereof, the textile article comprising:

50 to 70 weight % blending fiber comprising a combination of polyester fiber, modal fiber, and elastic polyurethane fiber, wherein the polyester fiber is a greater weight % than the modal fiber, and the modal fiber is a greater weight % than the elastic polyurethane fiber; and
wherein the emitted energy is in the far infrared spectrum.
Restriction/Election
In the Reply filed 15 July 2021, Applicant elected Invention II without traverse.  Accordingly, the examiner withdraws claims 1-9 and claim 19 (as renumbered above), which are directed to non-elected Invention I, from consideration.  37 CFR 1.142(b).  
In further regard to the Reply filed 15 July 2021, the examiner notes that Applicant again did not succeed in electing species of neurological disorder, carbonaceous fiber, second fiber, apparel fiber, and blending fiber, contrary to the five election-of-species requirements set forth in paragraphs 17-21 of the recent Office action (30 March 2021).  To promote compact examination and prosecution, the examiner cures this defect in Applicant’s Reply by withdrawing all five of those election-of-species requirements.
Claims 10-16 and claims 17-18 (as renumbered above) are considered below.
Examiner’s Amendment (2 of 2)
As explained below, this application is in condition for allowance except for the presence of claims 1-9 and claim 19 (as renumbered above) directed to an invention non-elected without traverse.  Accordingly, claims 1-9 and 19 are CANCELLED.  MPEP § 821.02.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Zheng (CN-106562489-A), which published in Chinese and is directed to a carbon fiber wearable medical article for promoting blood circulation and improving muscle soreness, is considered the closest prior art.  The examiner obtained an English machine translation of Zheng using an Internet service provided by the European Patent Office.  That translation accompanies this Notice of Allowance, along with the original Chinese publication.  Unless otherwise noted, any page citations to Zheng refer to the translation.  
Zheng discloses that “the carbon fiber fabric generates a far-infrared ray of effective wavelength in a heated state, and when the carbon fiber wearable medical material is worn on various parts of the human body, the active reaction of the cell is enhanced by the far red line to promote the metabolism and accelerate blood circulation, and improve muscle soreness due to metabolism.”  Page 2 at claim 1.  Zheng further discloses that carbon fiber fabric is manufactured by carbonizing polyacrylonitrile fiber.  Page 4.  However, Zheng indicates that the carbonized polyacrylonitrile fiber is the only type of fiber present in the final woven fabric used as a base material for the wearable medical article.  Page 4.  It follows that Zheng is silent as to which fiber types (and concentrations thereof) would be suitable for blending with the carbonized polyacrylonitrile fiber, without compromising the ability of the final woven fabric to emit effective amounts of far-infrared rays.  This deficiency in Zheng is considered significant, in view of the Markush groups of claims 10 and 11, respectively.
Atkinson (US 2011/0104466 A1) teaches blended yarns comprising oxidized polyacrylonitrile.  Paragraphs [0030]-[0032] and [0049] (at Table 1).  Although those blended yarns are similar in composition to the blended fiber defined in the present claims, it cannot be overlooked that Atkinson, which focuses on flame resistance, is silent regarding whether the blended yarns can even emit or reflect significant amounts of far-infrared radiation.  Consequently, it would not be appropriate to combine Zheng and Atkinson.  MPEP § 2142 (“impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art”).  
Shui (“Far-infrared therapy for cardiovascular, autoimmune, and other chronic health problems: A systematic review. Experimental Biology and Medicine 2015; 240: 1257-1265) teaches that far-infrared (FIR) therapy can be administered to treat stroke, among other medical conditions.  Page 1260, right column; page 1262, left column.  However, Shui relies on FIR emitters composed of electrified ceramic plates or FIR dry sauna therapy (page 1257) and — unlike the present claims — does not rely on radiant energy generated by the patient.  MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (emphasis in original)).  
No prior art reference or combination of prior art references is sufficient to advance a proper rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  The examiner notes that additional 
In sum, claims 10-16 and claims 17-18 (as renumbered above) are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
27 August 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611